DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of species A, reflected in claims 1, 2, 5, 9 and 11-14 in the reply filed on 05/21/2021 is acknowledged. Claims 3-4, 6-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 01/27/2020 appears to be acceptable.
Drawings
The drawings filed 01/27/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 20160035881 A1).

Regarding independent claim 1, Tamura et al. teach a semiconductor device 50 (‘vertical super junction MOSFET’, annotated fig. 1A; ¶ 0035) including an active region (‘active portion’, ¶ 0035) that includes a switchable current path, comprising:
a semiconductor layer 2 of a first conductivity type (N) having a first surface (facing DRAIN 13) and a second surface opposite to the first surface;
a first main electrode 13 (¶ 0036) provided on the first surface;
a superjunction layer provided on the second surface of the semiconductor layer 2 and including a plurality of first pillars (see annotation) of the first conductivity type (N) and a plurality of second pillars 4b of a second conductivity type (P) different from the first conductivity type (N) in a section of the active region that is perpendicular to the second surface of the semiconductor layer 2 (¶ 0035), 
the plurality of first pillars and the plurality of second pillars 4b being alternately aligned in an in-plane direction of the second surface (see annotated fig. 1A), 

a plurality of first wells 5 (see annotation) of the second conductivity type (P) provided respectively on the plurality of second pillars 4b and reaching the first pillars on the superjunction layer;
a plurality of first impurity regions 7 (‘source region’, ¶ 0036) of the first conductivity type (N) provided respectively on the plurality of first wells and separated from the first pillars by the first wells;

    PNG
    media_image1.png
    784
    815
    media_image1.png
    Greyscale


a plurality of second impurity regions 7 (‘source region’, ¶ 0036) of the first conductivity type (N) provided respectively on the plurality of second wells 5 and separated from the first pillars by the second wells;
a control electrode 11 (‘gate electrode’, ¶ 0036) opposing the first wells 5 between the first pillars and the first impurity regions 7 via an insulation film 9 (‘gate insulating film’, ¶ 0036) and opposing the second wells between the first pillars and the second impurity regions 7 via the insulation film 9; and
a second main electrode 12 (‘source electrode’, ¶ 0036) joined to each of the first wells, the second wells, the first impurity regions, and the second impurity regions.

Regarding claim 2, Tamura et al. further teach, the semiconductor device according to claim 1, wherein the first wells extend to above the first pillars (fig. 1A).

Regarding claim 5, Tamura et al. further teach, the semiconductor device according to claim 1, wherein the first pillars and the second pillars are arranged in stripes in a layout that is parallel to the second surface of the semiconductor layer 2 (fig. 1A).

Regarding claim 9, Tamura et al. further teach, the semiconductor device according to claim 1, wherein the second wells 5 are arranged in stripes in a layout that is parallel to the second surface of the semiconductor layer 2 (fig. 1A).
.
Regarding claim 11, Tamura et al. further teach, the semiconductor device according to claim 1, wherein the second pillars 4b have the same width and are arranged at regular intervals in the section (fig. 1A).

Regarding claim 12, Tamura et al. further teach, the semiconductor device according to claim 1, wherein each of the second wells has a smaller width than each of the first wells in the section (fig. 1A, Width of the well 5 is not uniform, comparing minimum width of the second well with the maximum width of the first well).

Regarding claim 14, Tamura et al. further teach, the semiconductor device according to claim 1, wherein the first conductivity type is an n-type, and the second conductivity type is a p-type (fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. as applied to claim 13 above, and further in view of Ono et al. (US 20190088738 A1).

Regarding claim 13, Tamura et al. teach all the limitations described in claim 1.

However, Ono et al. teach a similar device wherein the superjunction layer (10) is made of silicon carbide (fig. 1; ¶ 0160).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the superjunction layer material of Tamura et al. with the specified silicon carbide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). Silicon carbide has excellent physical properties, such as about triple the band gap, about ten times the breakdown field strength, and about triple the thermal conductivity of silicon (Si).  By utilizing the physical properties, a semiconductor device having low loss and capable of operating at high temperature can be realized.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817